Form: Dismiss TRAP 42.2 Appellant's Motion






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



INTERNATIONAL MANUFACTURING
SOLUTIONS CORPORATION,

                            Appellant,
v.

ELECTROLUX HOME CARE
PRODUCTS, LTD.,

                            Appellee.


§

§

§

§

§

No. 08-06-00069-CV

Appeal from the

County Court at Law No. 6

of El Paso County, Texas 

(TC# 2006-J00011-6)



MEMORANDUM OPINION
            Appellant International Manufacturing Solutions Corporation attempts to appeal from an
order of the trial court granting judgment of possession in favor of Appellee Electrolux Home Care
Products, Ltd.  Pending before the Court is Appellant’s unopposed motion to dismiss the appeal with
prejudice.  See Tex.R.App. P. 42.1(a)(1).  After considering this cause on the motion, we conclude
that the motion should be granted.  Therefore, we grant Appellant’s motion to dismiss and dismiss
this appeal with prejudice.  Costs in this Court are taxed against Appellant.  See Tex.R.App.P.
42.1(d).
 
                                                                        KENNETH R. CARR, Justice
January 18, 2007

Before Chew, C.J., McClure, and Carr, JJ.